         Case 2:18-cv-00585-RFB-NJK Document 243
                                             242 Filed 11/13/20
                                                       11/12/20 Page 1 of 2
                                                                          4




 1   Jay J. Schuttert, Esq. (Nevada Bar No. 8656)         David S. Krakoff (pro hac vice)
 2   David W. Gutke, Esq. (Nevada Bar No. 9820)           Benjamin B. Klubes (pro hac vice)
     EVANS FEARS & SCHUTTERT LLP                          Lauren R. Randell (pro hac vice)
 3   6720 Via Austi Parkway, Suite 300                    Adam Miller (pro hac vice)
     Las Vegas, NV 89119                                  BUCKLEY LLP
 4   Telephone: (702) 805-0290                            2001 M Street NW, Suite 500
     Facsimile: (702) 805-0291                            Washington, DC 20036
 5   Email: jschuttert@efstriallaw.com                    Telephone: (202) 349-8000
 6   Email: dgutke@efstriallaw.com                        Facsimile: (202) 349-8080
                                                          Email: dkrakoff@buckleyfirm.com
 7   Andrew Z. Weaver (pro hac vice)                      Email: bklubes@buckleyfirm.com
     Michael D. Pegues (pro hac vice)
     POLSINELLI PC                                        Email: lrandell@buckleyfirm.com
 8                                                        Email: amiller@buckleyfirm.com
     1000 Louisiana Street, Suite 6400
 9   Houston, TX 77002
     Telephone: (713) 374-1600
10   Facsimile: (713) 374-1601
     Email: aweaver@polsinelli.com
11   Email: mpegues@polsinelli.com

12   Attorneys for Plaintiff/Counter-Defendants
                                 UNITED STATES DISTRICT COURT
13
                                         DISTRICT OF NEVADA
14
15   UNIVERSAL ENTERTAINMENT                            Case No.: 2:18-CV-00585 (RFB)(NJK)
     CORPORATION, a Japanese corporation,
                                                        ORDER  GRANTING
                                                        STIPULATION  AND STIPULATION
                                                                         ORDER TO
16
                   Plaintiff,                           EXTEND
                                                        TO      TIME
                                                           EXTEND    FORFOR
                                                                   TIME  PLAINTIFF   TO
                                                                             PLAINTIFF
17                                                      FILE
                                                        TO   REPLY
                                                           FILE    BRIEFS
                                                                REPLY     IN SUPPORT
                                                                      BRIEFS          OF
                                                                              IN SUPPORT
            vs.                                         MOTION  TO COMPEL   AND
                                                        OF MOTION TO COMPEL AND  MOTION
18                                                      FOR LEAVE TO AMEND
     ARUZE GAMING AMERICA, INC., a Nevada               MOTION  FOR LEAVE
                                                        INFRINGEMENT       TO AMEND
                                                                       CONTENTIONS
     corporation, KAZUO OKADA, an individual,           INFRINGEMENT CONTENTIONS
19
                                                        (FIRST REQUEST)
20                 Defendants.

21   ARUZE GAMING AMERICA, INC., a Nevada
     corporation, KAZUO OKADA, an individual,
22
                   Counter-Claimants,
23
            vs.
24
     UNIVERSAL ENTERTAINMENT
25   CORPORATION, a Japanese corporation,
     ARUZE USA, a Nevada corporation, and JUN
26   FUJIMOTO, an individual,

27                 Counter-Defendants.

28
                                                    1
            Case 2:18-cv-00585-RFB-NJK Document 243
                                                242 Filed 11/13/20
                                                          11/12/20 Page 2 of 2
                                                                             4




 1           IT IS HEREBY STIPULATED AND AGREED, by and between the parties, that the time
 2   for Plaintiff Universal Entertainment Corporation (“UEC”) to file its reply briefs in support of
 3   Plaintiff’s Motion to Compel Responses to UEC’s Eighth Requests for Production Nos. 282 – 289
 4   (“Motion to Compel,” filed on October 26, 2020 – ECF No. 233) and Plaintiff’s Motion for Leave to
 5   Amend Infringement Contentions (“Motion to Amend,” filed on October 26, 2020 – ECF No. 234)
 6   is extended for seven (7) days, from November 16, 2020 to November 23, 2020. This is the first
 7   stipulation for extension of time regarding Plaintiff’s reply briefs to the Motion to Compel and Motion
 8   to Amend. This extension request is to accommodate counsel’s schedules and to provide additional
 9   time to evaluate Defendants’ responses to the motions. Accordingly, for good cause showing, the
10   parties have agreed to the foregoing extension.
11           Dated this 12th day of November, 2020.
12   IT IS SO ORDERED.
      EVANS   FEARS & SCHUTTERT LLP                     HOLLAND & HART LLP
13   Dated: November 13, 2020
14    By:      /s/ Jay J. Schuttert                  By:     /s/ Robert J. Cassity
                                               _________________________
            Jay J. Schuttert, Esq.                        J. Stephen
                                               United States         Peek,
                                                             Magistrate     Esq.
                                                                         Judge
15          Nevada Bar No. 8656                           Nevada Bar No. 1758
16          David W. Gutke, Esq.                          Bryce K. Kunimoto, Esq.
            Nevada Bar No. 9820                           Nevada Bar No. 7781
17          6720 Via Austi Parkway, Suite 300             Robert J. Cassity, Esq.
            Las Vegas, NV 89119                           Nevada Bar No. 9779
18                                                        9555 Hillwood Drive, 2nd Floor
            Andrew Z. Weaver, Esq. (pro hac vice)         Las Vegas, NV 89134
19
            Michael D. Pegues (pro hac vice)
20          POLSINELLI, PC                                Attorneys for Defendants Aruze Gaming
            1000 Louisiana Street, Suite 6400             America, Inc. and Kazuo Okada
21          Houston, TX 77002
                                                          Jeffrey S. Love (pro hac vice)
22          David S. Krakoff (pro hac vice)               Kristin L. Cleveland (pro hac vice)
            Benjamin B. Klubes (pro hac vice)             Klarquist Sparkman, LLP
23
            Lauren R. Randell (pro hac vice)              121 SW Salmon St., Ste. 1600
24          Adam Miller (pro hac vice)                    Portland, OR 97204
            BUCKLEY LLP
25          2001 M Street NW, Suite 500                   Attorneys for Defendant Aruze Gaming
            Washington, DC 20036                          America, Inc.
26
            Attorneys for Plaintiff/Counter-
27
            Defendants
28
                                                        2
